Case 1:18-cr-20613-JEM Document 73 Entered on FLSD Docket 07/02/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
18-20613-CR-MARTINEZ/OTAZO-REYES

UNITED STATES OF AMERICA,

Plaintiff,

Vs,

SAMUEL BAPTISTE,
Defendant.

ORDER

THIS MATTER is before the Court upon the following motions filed by Defendant
Samuel Baptiste:

1. Pro se Letter Motion Requesting a Status Hearing (“Pro se Letter’) [D.E. 62].

2.. Motion to Compel the Bureau of Prisons and Federal Detention Center to Cease
Opening Legal Mail Outside Defendant’s Presence (“Motion to Compel Re: Legal Mail”) [D.E.
66].

3. Motion to Compel the Bureau of Prisons and Federal Detention Center to Grant the
Defendant’s Request to Allow Investigator Entry into the Institution and Request to Allow the
Members of the Defense Team to Bring Laptop Computers into the Institution (“Motion to
Compel Re: Investigator “) [D.E. 67].

The motions were referred to the undersigned by the Honorable Jose E. Martinez pursuant
to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the Southern District of Florida
[D.E. 63, 69]. The undersigned held a hearing upon the aforementioned motions on July 2, 2019.

In accordance with the rulings made at the hearing, it is hereby,

ORDERED AND ADJUDGED as follows:
Case 1:18-cr-20613-JEM Document 73 Entered on FLSD Docket 07/02/2019 Page 2 of 2

1. With regard to Defendant’s Pro se Letter, the request for hearing was GRANTED
in that a hearing was held. At the hearing, Defendant’s counsel informed the Court that all issues
contained in the Pro se Letter had been RESOLVED [D.E. 62].

2. The Motion to Compel Re: Legal Mail [D.E. 66] is DENIED WITHOUT
PREJUDICE to its renewal, if appropriate, with respect to any future specific instances of
problems with the opening of legal mail, after exhaustion of the grievance process at the Federal
Detention Center.

3. The Motion to Compel Re: Investigator [D.E. 67] is DENIED AS MOOT in light
of its withdrawal. See Motion to Withdraw Motion to Compel Directed to the Bureau of Prisons
[D.E. 70].

At the hearing the Court also discussed with counsel, Defendant’s Motion to Unseal
Faretta Hearing (“Motion to Unseal”) [D.E. 71]. Subsequent to the hearing, the Court
determined that the Motion to Unseal incorrectly referred to a January 9, 2019 hearing before the
undersigned, instead of the January 2, 2019 hearing before the Honorable Jose E. Martinez.
Accordingly, Defendant shall file a Corrected Motion to Unseal.

DONE AND ORDERED this 2 ny of July, 2019.

ALICIA M =o REYES

UNITED STATES MAGISTRATE JUDGE

 

cc: Honorable Jose E. Martinez
Counsel of record
